Citation Nr: 0022783	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:  The American Legion 


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1968.  This matter comes on appeal from a September 1997 
decision by the Phoenix, Arizona, VA Regional Office.




FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in rating decisions in December 1975, March 1978, and April 
1980.

2.  Evidence received subsequent to the April 1980 rating 
decision bears directly and substantially upon the matter 
under consideration, is neither cumulative nor redundant and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim for service connection for a low back 
disability is plausible.


CONCLUSIONS OF LAW

1.  New material evidence to reopen the claim for service 
connection for a low back disability has been submitted. 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

2.  The claim for service connection for a low back 
disability is well-grounded. 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§1110, 1131; see also 38 C.F.R. § 
3.303(a) (1998) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service."). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service connection for a low back disability was initially 
denied by the RO in December 1975 on the basis that the back 
condition treated in service in April 1975 had been acute and 
transitory in nature and unrelated to the present 
degenerative disc disease of the lumbosacral spine. Most 
recently, in April 1980, the veteran's claim was denied on 
the same basis.

The evidence obtained since the April 1980 denial includes VA 
outpatient records which show that the veteran was treated 
for low back complaints in December 1975, at which time he 
gave a history of the inservice low back injury. He also 
related subsequent episodes of low back symptoms in 1968, 
1970, and 1973. In the opinion of the Board, this evidence 
bears directly and substantially upon the matter under 
consideration, is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Therefore, the claim for 
service connection for a low back disability is reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Further, when 
considered in conjunction with other evidence of record, 
these outpatient reports serve to establish a well-grounded 
claim. The veteran was treated in service for a low back 
condition, a low back condition was demonstrated shortly 
after service discharge, and sufficient evidence of 
continuity of pertinent symptomatology has been documented. 
Epps, Savage.


ORDER

New and material evidence to reopen the claim for service 
connection for a low back disability has been submitted.

The claim for service connection for a low back disability is 
well-grounded.


REMAND

As the claim for service connection for a low back disability 
is well-grounded, additional development is necessary prior 
to a final determination. Accordingly, the case is remanded 
for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a low back disability since 
May 1997.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's low back disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided as to the 
likelihood that the veteran has a low back 
disability which is related to the low back 
condition treated in service or otherwise 
thereto.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 



